DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Shaun Hawkinson on 01/05/22.
The application has been amended as follows: 
Amend claim 1 as follows: 
1. (Currently Amended) A coil facility for a magnetic resonance installation, the coil facility comprising:
a double-resonant transmit resonator operable to transmit electromagnetic signals of a first frequency and a second frequency into an examination space, the second frequency differing from the first frequency, the examination space being surrounded at least sectionally by the double-resonant transmit resonator;
a first receiver operable to receive signals corresponding to the first frequency;
a second receiver operable to receive signals corresponding to the second frequency; and 
an actuator system operable for effecting a , independently of each other, relative to the double-resonant transmit resonator into various settings, such that 
Amend claim 11 as follows:
11. (Currently Amended) A magnetic resonance installation comprising: 
a coil facility comprising:
	a double-resonant transmit resonator operable to transmit electromagnetic signals of a first frequency and a second frequency into an examination space, the second frequency differing from the first frequency, the examination space being surrounded at least sectionally by the double-resonant transmit resonator;
	a first receiver operable to receive signals corresponding to the first frequency;
	a second receiver operable to receive signals corresponding to the second frequency; and 
	an actuator system operable for effecting a , independently of each other, relative to the double-resonant transmit resonator into various settings, such that in a first setting, only the first receiver is arranged in the examination space, and in a second setting, only the second receiver is arranged in the examination space for the purpose of receiving the signals; and 
a controller configured to: 
	trigger the coil facility; and
	capture measurement signals supplied by the coil facility.
Add claims 19 and 20 as follows: 


20. (New) The magnetic resonance installation of claim 11, wherein the first receiver and the second receiver are simultaneously transposable by the actuator system between the first setting and the second setting, such that as the first receiver is arranged into the examination space the second receiver is arranged out of the examination space, and as the second receiver is arranged into the examination space the first receiver is arranged out of the examination space.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a coil facility for a magnetic resonance installation, the coil facility comprising: an actuator system operable for effecting a spatial transposition of the first receiver and the second receiver, independently of each other, relative to the double-resonant transmit resonator into various settings, such that in a first setting, only the first receiver is 
 With respect to claim 11, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance installation comprising: an actuator system operable for effecting a spatial transposition of the first receiver and the second receiver, independently of each other, relative to the double-resonant transmit resonator into various settings, such that in a first setting, only the first receiver is arranged in the examination space, and in a second setting, only the second receiver is arranged in the examination space for the purpose of receiving the signals in combination with the remaining limitations of the claim. 
With respect to claims 2-10 and 12-20, the claims have been found allowable due to its dependency to claims 1 and 11 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record considered pertinent to applicant's disclosure discloses an MR system having only one coil and move said one coil through the bore. The MR systems that have multiple coils, said coils are either set or removed by the technician after the imaging 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866